Order entered November 17, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00960-CR

                     MARCOS EVANGELISTO ESCOBAR, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-00354-W

                                           ORDER
       We REINSTATE this appeal.

       On November 6, 2017, we abated this case for a hearing to determine whether appellant

is entitled to court-appointed counsel in this appeal. On November 15, 2017, April Smith filed a

docketing statement in which she states she is appointed counsel for appellant. We DIRECT the

Clerk to list April Smith as appointed counsel for appellant and to transmit all future

correspondence to her at P.O. Box 870550, Mesquite, Texas 75187-0550.

       In the docketing statement, counsel indicates she has requested the reporter’s record and

that appellant is indigent. The clerk’s record and reporter’s record are due December 1, 2017.

                                                      /s/   LANA MYERS
                                                            JUSTICE